Name: Commission Regulation (EEC) No 2290/87 of 30 July 1987 amending Regulation (EEC) No 2329/85 laying down detailed rules for the application of special measures for soya beans and laying down transitional measures for contracts relating to the 1987/88 marketing year
 Type: Regulation
 Subject Matter: plant product;  civil law;  economic policy
 Date Published: nan

 31 . 7 . 87 Official Journal of the European Communities No L 209/37 COMMISSION REGULATION (EEC) No 2290/87 of 30 July 1987 amending Regulation (EEC) No 2329/85 laying down detailed rules for the appli ­ cation of special measures for soya beans and laying down transitional measures for contracts relating to the 1987/88 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ('), as amended by Regulation (EEC) No 1921 /87 (*), and in particular Articlar 2 (8) thereof, Whereas Article 4 of Council Regulation (EEC) No 2194/85 of 25 July 1985 adopting general rules concer ­ ning special measures for soya beans (3) lays down that the amount of the aid is to be that valid on the day on which the aid application is submitted and that, in certain cases, the aid application may be submitted once the contract between the producer and first purchaser has been submitted ; Whereas the contract between the producer and the first purchaser must be submitted not later than 15 August each year pursuant to Article 7 of Commission Regulation (EEC) No 2329/85 (4), as last amended by Regulation (EEC) No 3769/86 (*) ; whereas aid applications might therefore be submitted before the beginning of the marketing year concerned, which would lead to aid being granted on the basis of a guide price different from that for the marketing year in question, thereby distorting the market ; whereas is should therefore be laid down that aid applications in such cases cannot be submitted before the beginning of the marketing year in question ; Whereas transitional provisions should be laid down concerning aid applications submitted before the date of entry into force of this Regulation ; whereas it should be specified that contracts submitted before that date are to be regarded as having been submitted on 1 September 1987 ; whereas, however, an exception should be made where the contract provides for the payment of a minimum price which is not less than that valid for the 1986/87 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 In Article 12 ( 1 ) (a) of Regulation (EEC) No 2329/85, the following sentence is added : ' It may not be submitted to the competent body before the start of the marketing year to which the contracts in question relate Article 2 Aid applications referred to in Article 12 ( 1 ) (a) of Regula ­ tion (EEC) No 2329/85 concerning contracts relating to soya beans harvested during the 1987/88 marketing year which are submitted before the date of entry into force of this Regulation, shall be regarded as having been submitted on 1 September 1987 or shall be cancelled at the request of the interested party, unless the contracts in question specify a price payable which is not less than the minimum price valid for the 1986/87 marketing year. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 151 , 10 . 6 . 1985, p. 15 . 0 OJ No L 183, 3 . 7 . 1987, p. 19 . 0 OJ No L 204, 2 . 8 . 1985, p. 1 . 0 OJ No L 218, 15 . 8 . 1985, p. 16 . 0 OJ No L 349, 11 . 12 . 1986, p . 24.